Title: From Thomas Jefferson to the County Lieutenant of Frederick, 11 April 1781
From: Jefferson, Thomas
To: County Lieutenant



Sir
In Council April. 11th. 1781

I have received a Letter from Colo. Taylor proposing the Discharge of the regiment of Guards and have directed such Part of  it as is entitled to be Discharged, and the Residue to remain to guard the Convention Prisoners. I think it necessary to inform you that it is not intended that the Deficiency shall be supplied by militia. The several Duties now lying on the Militia for the Eastern, Western and Southern Service are sufficiently oppressive to them, without harrassing them further with guarding these Prisoners also, in addition to those before stationed at Winchester. Of these General Duties your County will of Course be called on to take its equal Share and as we should not give it Credit for any Tour performed in guarding the Convention Troops, so justice requires that we should not expect that Service from them. I am with much respect Sir Your mo: obt. Servt.,

Th: Jefferson

